DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL HAVING A PLURALITY OF BLOCK SUBSTRATES IN A PLURALITY OF DISPLAY AREAS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Patent Pub. No. 2020/0379595).

Regarding claim 1, Kim discloses a display panel (20) comprising: 
a first substrate (IN4) on which a main display area (210) is disposed, (fig. 4, [0062 and 0096]); 
at least one second substrate (IN4) on which an auxiliary display area (221-224) (i.e. insulating layer IN4 in the sub-panel areas 211-224) smaller than the main display area (210) is disposed, (figs. 1 and 4, [0062 and 0096]); and 
an organic film (EN) connecting the first substrate (i.e. IN4 in the main panel area 210) and the second substrate (i.e. IN4 in the sub-panel areas 221-224), (fig. 4, [0062, 0096 and 0098]), 
wherein the at least one second substrate (i.e. insulating layer IN4 in the sub-panel area 221) includes a plurality of block substrates (i.e. insulating layer IN4 have a plurality of blocks) separated from each other, (fig. 4, [0062 and 0096]), 
wherein the plurality of block substrates (i.e. plurality of blocks in the insulating layer IN4) are connected by the organic film (EN), (fig. 4, [0096-0098]), and 
wherein each of the plurality of block substrates (i.e. each block of insulating layer IN4) comprises pixels (LED) of the auxiliary display area (221-224), (fig. 4, [0062 and 0096-0097]).

Regarding claim 5, Kim discloses further comprising first pixels disposed on the first substrate (i.e. LEDs located in the insulating layer IN4 of the main panel area 210) ) and second pixels disposed on the at least one second substrate (i.e. LEDs located in the insulating layer IN4 of the sub-panel area 221), and wherein a pixel density of the first pixels is higher than a pixel density of the second pixels (i.e. there are more LEDs in the main panel area 210 than the sub-panel area 221), (figs. 1 and 4, [0062 and 0095-0096]).

Regarding claim 13, Kim discloses a display panel (20) comprising: 
a first substrate (IN4) including a first region in which a main display area (210) is disposed, and second regions in which first auxiliary display areas (221-224) are disposed, and the first substrate (IN4) protruding respectively from sides of the first region (210) (i.e. insulating layer IN4 protrude at the side of the main panel area 210), (figs. 1 and 4, [0062 and 0096]); 
second substrates (IN4) disposed between the second regions adjacent to each other and on which a second auxiliary display area (221) is disposed (i.e. the insulating layer IN4 in located in the sub-panel area 221 is between the sub-panel areas 222 and 224, (figs. 1 and 4, [0062 and 0096]); and 
an organic film (EN) connecting the first substrate (i.e. IN4 in the main panel area 210) and the second substrates (i.e. IN4 in the sub-panel areas 221-224), (fig. 4, [0062, 0096 and 0098]), 
wherein the second substrates (i.e. insulating layer IN4 in the sub-panel area 221) include a plurality of block substrates (i.e. insulating layer IN4 have a plurality of blocks) separated from each other, (fig. 4, [0062 and 0096]), 
wherein the plurality of block substrates (i.e. plurality of blocks in the insulating layer IN4) are connected through the organic film (EN), (fig. 4, [0096-0098]), 
wherein each of the plurality of block substrates (i.e. each block of insulating layer IN4) includes pixels (LED) of the second auxiliary display area (221), (fig. 4, [0062 and 0096-0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi et al (U.S. Patent Pub. No. 2021/0091320).

Regarding claim 19, Kim discloses further comprising: 
a driving substrate (40); and 
a gate driving circuit (30) disposed on the driving substrate (40), (fig. 3, [0071]), wherein the driving substrate includes: 
a first driving substrate (40) disposed adjacent to the first auxiliary display area (224) of the first substrate, (fig. 3, [0071-0072]).
However, Kim does not mention a second driving substrate.
In a similar field of endeavor, Choi teaches:
a second driving substrate (110 and 115) disposed adjacent to the second auxiliary display area (BA4) of the second substrates (i.e. substrate for having scan driving circuit 110 and emission driving circuit 115), (fig. 2, [0067-0068]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing the second driving substrate, as taught by Choi, for the purpose of improving reliability by preventing propagation of cracks, [0007].

Reasons for Allowance
Claim 2, Kim discloses wherein: the at least one second substrate comprises: a first sub-substrate connected to a long side (223) of the first substrate through the organic film; a second sub-substrate (222) connected to a short side of the first substrate through the organic film, (fig. 1).
However, none of the prior art of record teaches alone or in combination the limitation “a third sub-substrate connected to a corner portion where the long side and the short side of the first substrate meet, and wherein the first sub-substrate includes a plurality of first block substrates spaced apart in a direction going away from the first substrate, wherein the second sub-substrate includes a plurality of second block substrates spaced apart in a direction going away from the first substrate, and wherein the third sub-substrate includes a plurality of third block substrates spaced apart in a shape of rings having a same center.”

Claims 3-4 and 7-12 are dependent upon claim 2 and are allowed for the reason mentioned above in claim 2.

Claim 6, none of the prior art of record teaches alone or in combination the limitation “wherein a pixels-per-inch (PPI) of the first substrate is higher than a PPI of the at least one second substrate.”

Claim 14, none of the prior art of record teaches alone or in combination the limitation “wherein an edge sidewall of the first substrate includes wedge-shaped tapered surfaces, and becomes thinner as the first substrate goes toward an end of the edge sidewall.”

Claims 15-16 are dependent upon claim 14 and are allowed for the reason mentioned above in claim 14.

Claim 17, none of the prior art of record teaches alone or in combination the limitation “wherein the plurality of block substrates are spaced apart in a shape of rings having a same center.”

Claim 18 is dependent upon claim 17 and is allowed for the reason mentioned above in claim 17. 

Claim 20, none of the prior art of record teaches alone or in combination the limitation “wherein a pixels-per-inch (PPI) of the first substrate is higher than a PPI of the second substrates.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691